Citation Nr: 0319905	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-02 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a tumor on the 
tonsils.

2.  Entitlement to service connection for residuals of an 
injury to the buttocks.

3.  Entitlement to service connection for gum disease.  

4.  Entitlement to service connection for seizures.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for heart disease.  

7.  Entitlement to service connection for a mental disorder.  

8.  Entitlement to service connection for a testicle 
disorder.  

9.  Entitlement to service connection for a respiratory 
disorder.  

10. Entitlement to service connection for diabetes mellitus.  

11. Entitlement to service connection for a vision disorder.  

12. Entitlement to service connection for a leg disorder.  

13. Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The appellant's military service has not been verified, but 
it appears he served on active duty for training from March 
to April 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the appellant's claims of entitlement 
to service connection for a tumor on the tonsils, residuals 
of an injury to the buttocks, gum disease, seizures, 
hypertension, heart disease, a mental disorder, a testicle 
disorder, a respiratory disorder, diabetes mellitus, a vision 
problem, a leg disorder, and stomach problems.  The appellant 
filed a timely notice of disagreement as to each of the 
issues, and the RO provided a statement of the case (SOC) in 
January 2000, which addressed only the issues of entitlement 
to service connection for a tumor on the tonsils, 
hypertension, a respiratory disorder, diabetes mellitus, and 
vision problems.  In February 2000 the appellant perfected 
his appeal, and the issues were subsequently certified to the 
Board.  

In October 2001 the Board noted that the RO had not issued an 
SOC with respect to the issues of entitlement to service 
connection for residuals of an injury to the buttocks, gum 
disease, seizures, heart disease, a mental condition, a 
testicle condition, a leg condition, and stomach problems.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  The Board further 
noted that the RO had not been able to obtain the appellant's 
service medical records at that time.  Therefore, and in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which contains extensive provisions modifying 
procedures for the adjudication of all pending claims, the 
Board remanded the issues to the RO for further development.  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that a 
single request for pertinent service medical records does not 
fulfill the duty to assist and that inherent in the duty to 
assist is a requirement to notify the claimant if VA is 
unable to obtain pertinent service medical records so that 
the appellant may know the basis for the denial of his claim, 
may independently attempt to obtain service medical records, 
and may submit alternative evidence), overruled in part on 
other grounds, Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (en banc), cert. denied, ___ U.S. ___ (June 16, 2003) 

After conducting additional development pursuant to the 
Board's remand, the RO subsequently issued an SOC and a 
supplemental statement of the case (SSOC), both in March 
2003.


FINDINGS OF FACT

1.	The appellant has no current tumor on the tonsils that 
is due to any incident or event of active military 
service.  

2.	The appellant has no current residuals of an injury to 
the buttocks that is due to any incident or event of 
active military service.

3.	The appellant has no current gum disorder that is due to 
any incident or event of active military service.  

4.	The appellant has no current seizure disorder that is 
due to any incident or event of active military service.

5.	The appellant's current hypertension is not due to any 
incident or event of active military service.

6.	The appellant's current heart disease is not due to any 
incident or event of active military service.

7.	The appellant has no current mental disorder that is due 
to any incident or event of active military service.

8.	The appellant has no current testicle disorder that is 
due to any incident or event of active military service.

9.	The appellant has no current respiratory disorder that 
is due to any incident or event of active military 
service.

10.	The appellant's current diabetes mellitus is not 
due to any incident or event of active military service.  

11.	The appellant has no current vision disorder that 
is due to any incident or event of active military 
service.  

12.	The appellant's current leg disorder is not due to 
any incident or event of active military service.  

13.	The appellant's current gastrointestinal condition 
(claimed as a stomach disorder) is not due to any 
incident or event of active military service.  


CONCLUSIONS OF LAW

1.	The appellant has no current tumor on the tonsil that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).  

2.	The appellant has no current residuals of an injury to 
the buttocks that was either incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2002).

3.	The appellant has no current gum disease that was either 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).

4.	The appellant has no current seizure disorder that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).

5.	The appellant's current hypertension was neither 
incurred in nor aggravated by active military service.  
38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).

6.	The appellant's current heart disease was neither 
incurred in nor aggravated by active military service.  
38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).  

7.	The appellant has no current mental disorder that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).

8.	The appellant has no current testicle disorder that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).

9.	The appellant has no current respiratory disorder that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).  

10.	The appellant's current diabetes mellitus was 
neither incurred in nor aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).

11.	The appellant has no current vision disorder that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).  

12.	The appellant's current leg disorder was neither 
incurred in nor aggravated by active military service.  
38 U.S.C.A. §§ 101, 106, 1110, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2002).  

13.	The appellant's current gastrointestinal disorder 
(claimed as a stomach disorder) was neither incurred in 
nor aggravated by active military service.  38 U.S.C.A. 
§§ 101, 106, 1110, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As noted above and in the Board's October 2001 decision, in 
November 2000, during the pendency of this appeal, the 
President signed into law the VCAA, which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist a claimant in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether further remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of evidence 
appears to be complete.  By virtue of several items of RO 
correspondence, and in the SOCs and the SSOC provided by the 
RO in January 2000 and March 2003, in addition to the Board's 
October 2001 remand, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim, and that VA would obtain VA treatment 
records and any adequately described private treatment 
records on his behalf.  More specifically, in a letter dated 
in March 2002, the RO advised the appellant of the notice and 
duty-to-assist provisions of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents which have 
provided VCAA notice).



It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, as to the issues being decided 
in the present decision.  38 U.S.C.A. § 5107(a) (West 2002); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).


II.  Factual Background

As noted above, verification of the appellant's military 
service has not been forthcoming in this case.  The appellant 
filed his original claim for disability compensation, on VA 
Form 21-526, in April 1997.  Therein, he indicated dates of 
service from "5-75" to "6-76."  He said he had served with 
the National Guard, in Americus, Georgia.  He further stated 
that he had been "hurt in basic training Ft Knox Ky 4-8-
76."  In a statement in support of his claim filed in 
September 1997, the claimant alluded to the "thirty days I 
spent in training."

Upon requests by the RO for verification of service, the 
service department replied that it could not provide 
verification, and advised that any documents in the 
claimant's possession should be submitted to assist in the 
records search.  In November 1997, the RO advised the 
claimant as to how he could obtain copies of his service 
records.  He replied that he could not find his records.  The 
only official record of service in the file is a copy of 
Special Orders issued by the Department of the Army at Fort 
Knox, to the effect that the claimant was "relieved from 
active duty for training and discharged from the Reserve of 
the Army" effective on April 27, 1976.  It was noted that he 
was a Private in the Army National Guard, and had entered on 
duty from Americus, Georgia.  In the space where any 
disability would be indicated, the entry was "not 
applicable."

An RO letter of June 1998, returned and re-mailed in August 
1998, requested that the claimant furnish records pertaining 
to any periods of active duty service, such as separation 
documents, orders, a DD Form 214, etc., and that he complete 
and return a National Archives (NA) form which would assist 
in searching for records.  The claimant returned the NA Form 
13075, on which he had entered the unit information carried 
on the above Special Orders document, and, where asked to 
indicate the inclusive dates of his service, entered "4-16-
76" and "4-27-76."  He also appeared to indicate, as to 
service in the Reserves after release from the above duty, 
"4-97 to 8-98."  No additional verification was submitted.  
The National Personnel Records Center has been unable to 
verify any service by the claimant.

The claimant was again asked for pertinent service data, 
including completion of another NA Form 13075, by letter of 
November 1998.  The record contains an Honorable Discharge 
certificate, apparently submitted by the appellant, 
documenting his discharge from the Army National Guard of 
Georgia on April 27, 1976.  

In his substantive appeal, on VA Form 9, filed in February 
2000, the appellant stated that he had entered the National 
Guard on October 7, 1976 (sic; he probably meant 1975); 
entered "active duty" on April 1, 1976; and then "got hurt 
an[d] sick after two weeks of basic training an[d] was in 
Hospital Erland [sic; probably meant Ireland] Army Hospital 
in Ft Knot [sic; probably meant Knox] Kentucky for three 
weeks . . . ."

As recently as July 2002, the RO again requested a DD Form 
214 or equivalent verification of service dates from the 
appellant.  He has not provided the information.

The RO was ultimately able to secure copies of the 
appellant's treatment records at the Ireland Army Hospital, 
Fort Knox.  He was admitted on April 16, 1976, as a Basic 
Trainee, complaining of minimal tenderness and swelling in 
the right hemiscrotum for two days.  He had inadvertently 
struck the area the day before that, with minimal dysuria 
noted after that time, and had noticed a transient yellow 
urethral discharge on the morning before admission, but none 
since.  He stated he had experienced no fever, no back pain, 
and some mild upper respiratory symptoms.  He had previously 
been treated for gonorrhea, with penicillin.  His 
temperature, pulse, and blood pressure (136/80) were within 
normal limits.  Chest X-rays were within normal limits.  
There was markedly poor dental hygiene, with multiple caries.  
Clinical evaluation and laboratory testing led to two 
diagnoses:  (1) epididymitis, right, subacute, streptococcus; 
and (2) functional heart murmur; and dental caries were also 
listed.  He improved on an antibiotic, and was discharged 
from the hospital on April 21, 1976, to light duty.  He was 
referred for consultation in the dental clinic.  The Clinical 
Record Cover Sheet noted that the heart murmur and dental 
caries had existed prior to service.

The above Ireland Army Hospital records are silent as to any 
complaints, treatment, manifestations, or diagnoses of any 
disorders of the tonsils, buttocks, gums, testicle, 
respiratory system, vision, leg, or stomach, and are also 
silent with regard to any seizures, hypertension, mental 
disorder, or diabetes mellitus.  The only abnormalities noted 
were the epididymitis, which is "an inflammation of the 
epididymis," which is "the elongated cordlike structure 
along the posterior border of the testis."  Dorland's 
Illustrated Medical Dictionary 566 (28th ed. 1988); the 
functional heart murmur, which was noted to pre-exist 
service; and the dental caries, or tooth decay, with no 
mention of any disease of the gums.

An optometrist, Dr. T, stated in a 1997 report that he had 
treated the appellant in October 1996 for an eye disorder 
related to high blood sugar.  Records submitted from Drs. R 
and T indicate the appellant's having been seen in April 1975 
for painful urination; gram-negative intra- and extra-
cellular diploccocci were noted on urinalysis, and an 
antibiotic was prescribed.  The next record was in August 
1976, when he was seen for "trouble with [his] privates" - 
some slight swelling of the left testicle.  No further record 
is shown in Dr. R and T's records until 1980, when he was 
seen for sutures over an eye and gastritis.  He was later 
seen for colds, flu, and lacerations.  In April 1986, a blood 
pressure reading of 200/110 was recorded, and, in March 1991, 
elevated glucose in the urine was noted.

In June 1997, the appellant was provided a VA general medical 
examination, at which time he said he had had diabetes for 
about five years, and had been on blood pressure medication 
for about ten years.  His present complaints were of 
shortness of breath, chest pain, and of weakness, tingling, 
and numbness in the legs.  He had only a few teeth; 
otherwise, the mouth and throat were within normal limits.  
No genitourinary abnormality was noted.  No psychiatric 
disorder was noted.  Based upon positive findings by the 
examiner, he was diagnosed with diabetes mellitus, adult-
onset, uncontrolled; hypertension, not well controlled; 
peripheral neuropathy, probably secondary to alcohol use; 
gastritis and esophagitis; and dyspnea secondary to probable 
hypertensive heart disease, with left ventricular hypertrophy 
by electrocardiogram voltage criteria.  


III.  Discussion

Pursuant to 38 U.S.C.A. §§ 1100, 1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training (ADT) or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.  

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.

As noted above, the evidence indicates that the appellant 
performed ADT as a member of the Army National Guard.  
Although no official verification has been obtained, it 
appears he served for one month, from March to April 1976, as 
a Basic Trainee, and was hospitalized for nearly one week at 
the Ireland Army Hospital.  He was discharged from the 
National Guard on April 27, 1976, and no official evidence of 
any subsequent service, whether AD, ADT, or IADT, has been 
shown.

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is not 
legally merited when a disability arising on IADT results 
from a disease process, but in this case there is no showing 
of IADT.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Even if there is no record of pertinent abnormality during a 
claimant's qualifying service, certain diseases may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service, if the claimant had 90 days of continuous active 
service and served in a period of war.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  In this case, however, the service department 
records do not show any active service extending for 90 
consecutive days, and the appellant has not alleged that he 
had such service.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

With regard to dental conditions, under previous regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120 
or 17.123. 38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, selected VA regulations governing 
dental claims were revised for clarification purposes.  Under 
the current regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161. 38 C.F.R. § 
3.381(a) (2002).

Thus, in this case, there is no basis for an award of 
disability compensation for the veteran's carious or missing 
teeth under either the former or revised regulations.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Both 
regulations clearly provide that treatable carious teeth may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  Therefore, service connection for VA 
compensation purposes for dental caries must be denied in 
this claim.  If the veteran wishes to seek authorization for 
outpatient dental treatment, he should contact the 
appropriate VA medical center.

In addition to the foregoing, that a condition or injury 
occurred in service alone is not enough; there must be 
present disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
present case, none of the disabilities claimed at present was 
shown during the veteran's 1976 ADT, which is the only period 
of service for which medical records have been located, and 
is the only period of service during which the appellant 
alleges he underwent medical treatment.  Moreover, no medical 
records show any of the currently claimed disabilities until 
many years after service.

As described above, the records from Ireland Army Hospital 
show no abnormalities other than right epididymitis, a 
functional heart murmur of pre-service origin, and tooth 
decay, with no mention of gum disease.  The appellant now 
claims a testicle disorder, but VA examination has not shown 
it.  He now claims hypertension and heart disease, but no 
relationship to the functional heart murmur noted on ADT in 
1976 has been shown.  He now claims gum disease, but, as 
discussed above, his dental caries may not be service 
connected for compensation purposes, and disease of the gums 
was not noted during his ADT.

The Board notes that the appellant has current diagnoses of 
adult-onset diabetes mellitus, peripheral neuropathy, 
gastritis, and esophagitis.  However, the competent evidence 
of record does not indicate that there is any etiological 
relationship between those conditions and the appellant's 
active military service.  As discussed above, there were no 
complaints, treatment, or diagnoses of such in service or 
within one year of separation.  

In the present case, the appellant does not contend, and the 
competent evidence of record does not indicate, that he had 
any tumor on the tonsils, residuals of an injury to the 
buttocks, or any seizure, mental, diabetic, visual, leg, or 
stomach disorder during his ADT in 1976.  

Therefore, and for the reasons discussed above, the Board 
finds that the appellant is not entitled to service 
connection for the disorders for which he claims disability 
compensation.





ORDER

Service connection for a tumor on the tonsils is denied.  

Service connection for residuals of an injury to the buttocks 
is denied.  

Service connection for gum disease is denied.  

Service connection for seizures is denied.  

Service connection for hypertension is denied.  

Service connection for heart disease is denied.  

Service connection for a mental disorder is denied.  

Service connection for a testicle disorder is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a vision disorder is denied.  

Service connection for a leg disorder is denied.  

Service connection for a stomach disorder is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



